EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph M. Butscher on 08/26/2022. This examiner’s amendment is based on the claims filed on 06/14/2022.  The claims filed on 08/16/2022 is not entered by the examiner.

The application has been amended as follows: 
1. (Currently amended)	A method comprising:
monitoring operation of a compressor;
determining whether the operation of the compressor is outside of a designated range of values; and
responsive to determining that the operation of the compressor is outside of the designated range of values, 
preventing communication of a signal to a system controller that controls operation of the compressor, and 
directing a gas from a reservoir to a pressure sensor used by the system controller to determine a gas pressure generated by the compressor;

8. (Currently amended)	The method of claim 1, further comprising, while the operation of the compressor is within the designated range of values

preventing flow of the gas from the reservoir to the pressure sensor.
21. (Currently amended)	A method, comprising:
determining a range of designated values for operation of a compressor using machine learning; 
determining whether a monitored or sensed designated value of the operation of the compressor is within the range of designated values; and
responsive to determining that at least one of the monitored or sensed designated values is outside of the one or more designated range,
preventing communication of a signal from the compressor to a system controller that controls operation of the compressor; 
directing a gas from a reservoir to a pressure sensor used by the system controller to determine a gas pressure generated by the compressor; and one or both of:
shutting down the compressor; or 
switching the compressor to an unloaded state.       

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661